Exhibit 10-d

COMPENSATION OF DIRECTORS

     The retainer for Board service for non-employee directors of ArvinMeritor
is $55,000 per year. No additional retainer is paid for service as committee
members.

     The Chairman of the Audit Committee receives an additional retainer of
$10,000 per year, and the Chairman of the Compensation Committee receives an
additional retainer of $7,000 per year. The Chairmen of the Corporate Governance
and Nominating Committee and the Environmental and Social Responsibility
Committee each receive an additional retainer of $5,000 per year. The Presiding
Director receives an additional retainer of $10,000 per year.

     A director may elect to defer payment of all or part of the cash retainer
fees to a later date, with interest on deferred amounts accruing quarterly at a
rate equal to 120% of the Federal long-term rate set each month by the Secretary
of the Treasury. Each director also has the option each year to defer all or any
portion of the cash retainer by electing to receive restricted shares or
restricted share units that could be forfeited if certain conditions are not
satisfied. The restricted shares or restricted share units in lieu of the cash
retainer are valued at the closing price of the Common Stock on the New York
Stock Exchange – Composite Transactions reporting system on the date each
retainer payment would otherwise be made in cash.

     After each Annual Meeting of Shareowners, each non-employee director
receives an equity grant under the 2004 Directors Stock Plan. The grant in 2007
consisted of 4,500 restricted share units. The grant in 2008 is expected to
consist of shares of Common Stock of ArvinMeritor, in an amount to be determined
at the time of the grant. A non-employee director who is elected to the Board
during the fiscal year receives a pro rata portion of the annual grant.

     Non-employee directors also receive fees for attendance at committee
meetings. These attendance fees are in the amount of $1,500 for each meeting in
person and $750 for each telephone meeting.

     Directors who are also employees of ArvinMeritor or a subsidiary of
ArvinMeritor do not receive compensation for serving as directors.

--------------------------------------------------------------------------------